   Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
IN THE MATTER OF THE COMPLAINT OF        19 Civ. 5731 (GHW)(RWL)
HAPAG-LLOYD AKTIENGESELLSCHAFT a/k/a
HAPAG-LLOYD AG                           ANSWER TO AMENDED THIRD-
                                         PARTY COMPLAINT WITH
AS OWNERS AND OPERATORS OF THE           AFFIRMATIVE DEFENSES AND
M/V YANTIAN EXPRESS,                     CROSS-CLAIMS

          Limitation Plaintiffs
---------------------------------------X
FEDERAL INSURANCE COMPANY, et al.,

            Claimants/
            Third-Party Plaintiffs,

            -against-

YANG MING MARINE TRANSPORT CORP.,
et al.,

          Third-Party Defendants.
---------------------------------------X

     Third-party    defendant       MITSUBISHI      ELECTRIC     LOGISTICS   CORP.

("answering third-party defendant"), by its attorneys Mahoney &

Keane,     LLP,   answers     the    Amended       Third-Party     Complaint   of

claimants/third-party plaintiffs upon information and belief as

follows:

     FIRST:       Answering    third-party         defendant   denies   knowledge

or information sufficient to form a belief as to the allegations

contained in paragraphs “1”, “2”, “3”, “4”, “5”, “6”, “7”, “8”,

“9”, “10”, “11”, “12”, “13”, “14”, “15”, “16”, “17”, “18”, “20”,

“21”, “22”, “23”, “24”, “25”, “26”, “27”, “28”, “29”, “30”, “31”,

“32”, “33”, “34”,” 35”, “36”, “37”, “38”, “39”, “40”, “41”, “42”,

“43”, “44”, “45”, “46”, “47”, “48”, “49”, “50”, “51”, “52”, “53”,

“54”, “55”, “56”, “57”, “58”, “59”, “60”, “61”, “62”, “63”, “64”,


                                               1
   Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 2 of 14



“65”, “67”, “68”, “69”, “70”, “71”, “72”, “73”, “74”, “75”, “76”,

“77”, “78”, “79”, “80”, “81”, “82”, “83”, “84”, “85”, “86”, “87”,

“88”, “89”, “90”, “91”, “92”, “93”, “94”, “95”, “96”, “97”, “98”,

“99”, “100”, “101”, “102”, “103”, “104”, “105”, “106”, “107”,

“108”, “109”, “110”, 111”, “112”, “113”, “114”, “115”, “116”,

“117”, “118”, “119”, “120”, “121”, “122”, “123”, “124”, “125”,

“126”, “127”, “128”, “129”, “130”, “131”, “132”, “133”, “134”,

“135”, “136”, “137”, “138”, “139”, “140”, “141”, “142”, “143”,

“144”, “145”, “146”, “147”, “148”, “149”, “150”, “151”, “152”,

“153”, “154”, “155”, “156”, “157”, “158”, “159”, “160”, “161”,

“162”, “163”, “164”, “165”, “166”, “167”, “168”, “169”, “170”,

“171”, “172”, “173”, “174”, “175”, “176”, “177”, “178”,” 179”,

“180”, “181”, “182”, “183”, “184”, “185”, “186”, “187”, “188”,

“189”, “190”, “191”, “192”, “193”, “194”, “195”, “196”, “197”,

“198”, “199”, “200”, “201”, “202”, “203”, “204”, “205”, “206”,

“207”, “208”, “209”, 210”, “211”, “212”, 213”, 215”, “216”, “217”,

“218”, “219”, “220”, “221”, “222”, “223”, “224”, “225”, “226”,

“227”, and “228” of third-party plaintiffs’ Amended Third-Party

Complaint.

     SECOND:    Answering     third-party     defendant    denies        the

allegation contained in paragraphs “66” and “214” of third-party

plaintiffs’ Amended Third-Party Complaint.




                                         2
   Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 3 of 14



         AS AND FOR AN ANSWER TO THE FIRST CAUSE OF ACTION

     THIRD:      Answering       third-party        defendant    repeats     and

reiterates     its   responses     to   the       allegations    contained   in

paragraphs “1” through “123” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “229” of third-party plaintiff’s Amended

Third-Party Complaint.

     FOURTH:     Answering   third-party          defendant   denies   knowledge

or information sufficient to form a belief as to the allegations

contained in paragraphs “230”, “231”, “232”, “233”, “234”, “235”,

“236”, “237”, “238”, and “239” of third-party plaintiff’s Amended

Third-Party Complaint.
        AS AND FOR AN ANSWER TO THE SECOND CAUSE OF ACTION

     FIFTH:      Answering       third-party        defendant    repeats     and

reiterates     its   responses     to   the       allegations    contained   in

paragraphs “1” through “134” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “240” of third-party plaintiffs’ Amended

Third-Party Complaint.

     SIXTH:      Answering   third-party          defendant   denies   knowledge

or information sufficient to form a belief as to the allegations

contained in paragraphs “241”, “242”, “243”, “244”, “245”, “246”,

“247”, and “248” of third-party plaintiffs’ Amended Third-Party

Complaint.




                                              3
   Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 4 of 14



         AS AND FOR AN ANSWER TO THE THIRD CAUSE OF ACTION

     SEVENTH:    Answering       third-party        defendant    repeats     and

reiterates     its   responses     to   the       allegations    contained   in

paragraphs “1” through “143” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “249” of third-party plaintiffs’ Amended

Third-Party Complaint.

     EIGHTH:     Answering   third-party          defendant   denies   knowledge

or information sufficient to form a belief as to the allegations

contained in paragraphs “250”, “251”, “252”, “253”, “254”, “255”,

“256”, and “257” of third-party plaintiffs’ Third-Party Complaint.
        AS AND FOR AN ANSWER TO THE FOURTH CAUSE OF ACTION

     NINTH:      Answering       third-party        defendant    repeats     and

reiterates     its   responses     to   the       allegations    contained   in

paragraphs “1” through “152” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “258” of third-party plaintiffs’ Amended

Third-Party Complaint.

     TENTH:      Answering   third-party          defendant   denies   knowledge

or information sufficient to form a belief as to the allegations

contained in paragraphs “259”, “260”, “261”, “262”, “263”, “264”,

“265”, and “266” of third-party plaintiffs’ Amended Third-Party

Complaint.




                                              4
   Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 5 of 14



         AS AND FOR AN ANSWER TO THE FIFTH CAUSE OF ACTION

     ELEVENTH: Answering       third-party        defendant    repeats     and

reiterates   its   responses     to   the       allegations    contained   in

paragraphs “1” through “161” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “267” of third-party plaintiffs’ Amended

Third-Party Complaint.

     TWELFTH:   Answering   third-party         defendant   denies   knowledge

or information sufficient to form a belief as to the allegations

contained in paragraphs “268”, “269”, “270”, “271”, “272”, “273”,

“274”, and “275” of third-party plaintiffs’ Amended Third-Party

Complaint.
         AS AND FOR AN ANSWER TO THE SIXTH CAUSE OF ACTION

     THIRTEENTH:      Answering third-party defendant repeats and

reiterates   its   responses     to   the       allegations    contained   in

paragraphs “1” through “170” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “276” of third-party plaintiffs’ Amended

Third-Party Complaint.

     FOURTEENTH:      Answering       third-party       defendant      denies

knowledge or information sufficient to form a belief as to the

allegations contained in paragraphs “277”, “278”, “279”, “280”,

“281”, “283”, and “284” of third-party plaintiffs’ Amended Third-

Party Complaint.




                                            5
      Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 6 of 14



          AS AND FOR AN ANSWER TO THE SEVENTH CAUSE OF ACTION

        FIFTEENTH: Answering       third-party          defendant     repeats     and

reiterates      its    responses     to     the       allegations     contained   in

paragraphs “1” through “179” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “285” of third-party plaintiffs’ Amended

Third-Party Complaint.

        SIXTEENTH: Answering   third-party            defendant   denies   knowledge

or information sufficient to form a belief as to the allegations

contained in paragraphs “286”, “287”, “288”, “289”, “290”, and

“291” of third-party plaintiffs’ Amended Third-Party Complaint.
           AS AND FOR AN ANSWER TO THE EIGHTH CAUSE OF ACTION

        SEVENTEENTH:     Answering third-party defendant repeats and

reiterates      its    responses     to     the       allegations     contained   in

paragraphs “1” through “186” of third-party plaintiffs’ Amended

Third-Party Complaint as if fully set forth herein at length in

response to paragraph “292” of third-party plaintiffs’ Amended

Third-Party Complaint.

        EIGHTEENTH:      Answering     third-party         defendant    denies    the

allegations contained in paragraphs “293”, “295”, “296”, “299”,

and     “300”    of    third-party        plaintiffs’       Amended     Third-Party

Complaint.

        NINETEENTH:      Answering         third-party        defendant      denies

knowledge or information sufficient to form a belief as to the

allegations contained in paragraphs “294”, “297”, and “298” of

third-party plaintiffs’ Amended Third-Party Complaint.


                                                  6
     Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 7 of 14



        AS AND FOR A FIRST SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTIETH: The Amended Third-Party Complaint fails to state a

claim against answering third-party defendant on which relief can

be granted.
     AS AND FOR A SECOND SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-FIRST:     Answering third-party defendant is not liable

to third-party plaintiffs on the causes of action alleged in the

Amended Third-Party Complaint.
     AS AND FOR A THIRD SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-SECOND: If there was any loss and/or damage to cargo

as alleged in the Amended Third-Party Complaint it was occasioned

by    causes   for   which      the   answering   third-party   defendant   is

exonerated under the United States Carriage of Goods by Sea Act,

Title 46 U.S.C.A. §       l300, et seq.
        AS AND FOR A FOURTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-THIRD:     If this Honorable Court finds that the third-

party     plaintiffs     have    suffered   damages   to   cargo   for   which

answering third-party defendant is liable, said damages must be

limited pursuant to 46          U.S.C. § l304(5).
         AS AND FOR A FIFTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-FOURTH:     If there was any loss of and/or damage to

cargo as alleged in the Amended Third-Party Complaint, answering

third-party defendant is not liable to the third-party plaintiffs

by reason of the provisions contained in the bill(s) of lading,

contract of carriage, charter party, applicable tariffs, special

contract, or dock receipt.


                                              7
      Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 8 of 14



     AS AND FOR A SIXTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-FIFTH:       If there was any loss/and or damage to cargo

as alleged in the Amended Third-Party Complaint, it was occasioned

by causes for which answering third-party defendant is exonerated

under the Harter Act, Title 46 U.S.C.A. § l90, et seq.
     AS AND FOR A SEVENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-SIXTH:      Answering third-party defendant puts third-

party plaintiffs to their proof of compliance with the provisions

for giving of notice and the commencement of suit as provided for

in    the aforesaid       bill(s)   of    lading       and   in   the   United States

Carriage of Goods by Sea Act, l936.
     AS AND FOR AN EIGHTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-SEVENTH:           Any    loss   or     damage     to    the    goods,   as

alleged in the Third-Party Complaint, that may have occurred while

they were in the possession of custody of answering third-party

defendant     or   on     board   the    carrying      vessel(s)       arose    from    the

conditions of the goods when delivered to answering third-party

defendant or from wastage in bulk weights or from inherent defect,

quality      or    vice     of    the    goods,        or    insufficient       packing,

insufficiency       or     inadequacy      of     marks,      latent      defects       not

discoverable by due diligence, or by acts or omissions of the

shipper(s) or owner of the goods, their agent or representatives,

and answering third-party defendant is not under any liability for

any such loss or damage.




                                                   8
      Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 9 of 14



      AS AND FOR A NINTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-EIGHTH: (A)     Due   diligence        was      used   to    make   the

carrying vessel(s) seaworthy and to secure that they were properly

manned, equipped and supplied, and to make the holds and other

parts of the ships in which the goods were carried safe and fit

for their reception, carriage and preservation in accordance with

the provisions of the United States Carriage of Goods by Sea Act,

l936 and the aforesaid bill(s) of lading.

                         (B) Accordingly, if the goods sustained any

loss or damage while they were on board the carrying vessel(s),

due    to   any   unseaworthiness    of   the       vessels,    which      is   denied,

answering third-party defendant is not under liability therefore.
        AS AND FOR A TENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        TWENTY-NINTH:    Third-party plaintiffs’ claims are barred by

the statute of limitations contained in both the aforesaid bill(s)

of lading and the United States Carriage of Goods by Sea Act, l936

and/or the doctrine of laches.
  AS AND FOR AN ELEVENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

        THIRTIETH:       Any    damages         sustained        by        third-party

plaintiffs, as alleged in the Amended Third-Party Complaint, were

proximately, directly, and solely caused by the negligent acts of

third persons over whom answering third-party defendant had and

has no direction or control.




                                                9
  Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 10 of 14



  AS AND FOR A TWELFTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-FIRST:    Third-party        plaintiffs          knowingly     and

intentionally    assumed    any   and    all       risks   inherent   in   the

shipment(s) of the goods at issue by sea, which is a complete bar

to recovery.
AS AND FOR A THIRTEENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-SECOND: Any injuries that may have been sustained by

third-party plaintiffs, as alleged in their Amended Third-Party

Complaint, occurred as a direct result of third-party plaintiffs’

own negligent conduct, and not by any negligence of answering

third-party    defendant,   and   as   such    third-party    plaintiffs   are

barred from recovery in this action.
AS AND FOR A FOURTEENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-THIRD:    Third-party plaintiffs are guilty of culpable

conduct in the events giving rise to the claims now asserted in

third-party plaintiffs’ Amended Third-Party Complaint, and their

recovery, if any, must be diminished in proportion thereto.
 AS AND FOR A FIFTEENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-FOURTH: Third-party         plaintiffs         have   failed   to

mitigate their damages.
AS AND FOR A SIXTEENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-FIFTH:    The Amended Third-Party Complaint should be

dismissed pursuant to the doctrine of forum non conveniens.




                                              10
  Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 11 of 14



AS AND FOR A SEVENTEENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-SIXTH: The action, or part thereof, is founded upon

improper venue and/or should be transferred pursuant to 28 U.S.C.

§ l404.
 AS AND FOR A EIGHTEENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-SEVENTH:     The terms of the bill of lading, tariff,

charter   party,   and/or   other   governing   contracts   between   the

parties require that this matter be heard in a forum other than

this Court.
AS AND FOR AN NINETEENTH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-EIGHTH: Third-party plaintiffs have failed to bring

answering third-party defendant within the personal jurisdiction

of the Court.
   AS AND FOR A TWENTIETH SEPARATE AND COMPLETE AFFIRMATIVE DEFENSE

     THIRTY-NINTH:     This Court lacks personal jurisdiction of the

answering third-party defendant.
              AS AND FOR A TWENTY-FIRST SEPARATE AND COMPLETE
                         AFFIRMATIVE DEFENSE

     FORTIETH: Third-party plaintiffs have failed to make proper

service of process upon answering third-party defendant.
     AS AND FOR A TWENTY-SECOND SEPARATE AND COMPLETE
                       AFFIRMATIVE DEFENSE

     FORTY-FIRST:    Answering third-party defendant was an agent

for a disclosed principal at all times at issue and therefore is

not liable on the causes of action alleged.




                                         11
  Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 12 of 14



          AS AND FOR A TWENTY-THIRD SEPARATE AND COMPLETE
                        AFFIRMATIVE DEFENSE

     FORTY-SECOND:      Any   damage     as     alleged     in     third-party

plaintiff’s Third-Party Complaint was caused by Act of God and/or

force majeure, and answering third-party defendant is thus under

no liability therefor.
          AS AND FOR A TWENTY-FOURTH SEPARATE AND COMPLETE
                        AFFIRMATIVE DEFENSE

     FORTY-THIRD:       Answering   third-party      defendant     was   not   a

carrier subject to liability for the loss alleged by third-party

plaintiff.
          AS AND FOR A TWENTY-FIFTH SEPARATE AND COMPLETE
                        AFFIRMATIVE DEFENSE

     FORTY-FOURTH:      Answering      third-party        defendant      lacked

privity or knowledge of the conditions alleged to have given rise

to the losses asserted by third-party plaintiffs, those alleged

conditions rose without the neglect or fault of answering third-

party defendant, and, accordingly, answering defendant cannot be

liable therefor under the Fire Statute, 46 U.S.C. § 182, COGSA,

46 U.S.C. § 4(2)(b), or otherwise.
          AS AND FOR A TWENTY-SIXTH SEPARATE AND COMPLETE
                        AFFIRMATIVE DEFENSE

     FORTY-FIFTH:       This Answer and all Cross-Claims are made

without   waiver   of   any   jurisdictional     defenses     or   rights      to

arbitrate or proceed in another forum that may exist between any

of the parties.




                                           12
  Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 13 of 14



          AS AND FOR A CROSS-CLAIM AGAINST PLAINTIFF, HAPAG-LLOYD
          AKTIENGESELLSCHAFT a/k/a HAPAG LLOYD AG, and THIRD-PARTY
         DEFENDANTS YANG MING MARINE TRANSPORT CORP., OCEAN NETWORK
       EXPRESS PTE., TRANSWORLD TRANSPORTATION CO. LTD., ORIENT STAR
       TRANSPORT INTERNATIONAL LTD., BAO BINH IMPORT EXPORT BUSINESS
                COMPANY LIMITED, and ZEMU INTERNTIONAL, INC.

       FORTY-SIXTH:     This is a claim under the Court's admiralty

and maritime jurisdiction, and under the Court's diversity and

pendent jurisdiction.

       FORTY-SEVENTH: At all pertinent times answering third-party

defendant was and is a corporation duly organized and existing

pursuant to the laws of a foreign country with offices and a place

of business located in Tokyo, Japan.

       FORTY-EIGHTH:    At all pertinent times plaintiff, HAPAG-LLOYD

AKTIENGESELLSCHAFT      a/k/a   HAPAG-LLOYD       AG   (“HL”),      was   and    is   a

corporation duly organized and existing pursuant to the laws of

Germany with offices and a place of business located at Hapag-

Lloyd Haus, Ballindamn 25, 20095 Hamburg, Germany.

       FORTY-NINTH:     At all pertinent times third-party defendants

YANG MING MARINE TRANSPORT CORP. (“YM”), OCEAN NETWORK EXPRESS

PTE. (“ONE”), TRANSWORLD TRANSPORTATION CO. LTD. (“TTC”), ORIENT

STAR    TRANSPORT     INTERNATIONAL   LTD.    (“OST”),        BAO     BINH      IMPORT

BUSINESS   COMPANY     LIMITED(“BAO   BINH”),          and   ZEMU    INTERNATIONAL

(“ZEMU”) were and are corporations duly organized and existing

pursuant to the laws of a foreign country and/or one of the States

of the United States.

       FIFTIETH: If third-party plaintiffs suffered any loss and/or

damage, which is denied, the loss and/or damage was caused solely

by the negligence, breach of contract (express or implied) breach

                                             13
  Case 1:19-cv-05731-GHW-RWL Document 696 Filed 05/03/21 Page 14 of 14



of warranty (express or implied) and/or the fault of HL, YM, ONE,

TTC, OST, BAO BINH, and/or ZEMU.

       FIFTY-FIRST:   If answering third-party defendant is found

responsible for any of the loss and/or damage sustained by third-

party plaintiffs, answering third-party defendant is entitled to

indemnification and/or contribution in whole or in part from the

HL, YM, ONE, TTC, OST, BAO BINH, and/or ZEMU for said losses

and/or damage, including costs and reasonable counsel fees.

       WHEREFORE, answering third-party defendant demands judgment

dismissing the Third-Party Complaint and awarding to answering

third-party defendant costs, fees, including reasonable attorneys'

fees   and   disbursements    of   this   action;      and   further   demands

judgment against HL, YM, ONE, TTC, OST, BAO, BINH, and ZEMU for

all sums which may be recovered by third-party plaintiffs against

answering    third-party   defendant,     as    well   as    costs   and   fees,

including attorney’s fees and disbursements of this action; and

further requests such other and further relief the Court may deem

just and proper.

Dated:   New York, New York
         May 3, 2021

                                   MAHONEY & KEANE, LLP
                                   Attorneys for Third-Party Defendant
                                   MITSUBISHI ELECTRIC LOGISTICS CORP.


                             By:   s/ Garth S. Wolfson
                                   Edward A. Keane
                                   Garth S. Wolfson
                                   40 Worth Street, Tenth Floor
                                   New York, New York 10013
                                   (212) 385-1422



                                           14
